     Case 3:17-cv-00919-JLS-LL Document 73 Filed 02/23/21 PageID.406 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DIANE SCHROEDER, an individual,                     Case No.: 17-CV-919 JLS (LL)
     AND EQUITY TRUST COMPANY
12
     CUSTODIAN FBO DIANE                                 ORDER DENYING DEFENDANT
13   SCHROEDER IRA,                                      JASON CHAPPELL’S MOTION
                                       Plaintiffs,       TO CONTINUE
14
15   v.                                                  (ECF No. 72)
16   STEPHEN HUNDLEY; JASON
     CHAPPELL; AND DISTRESSED
17
     ACQUISITIONS,
18                                  Defendants.
19
20         Presently before the Court is Defendant Jason Chappell’s Motion to Continue
21   (“Mot.,” ECF No. 72). Per the Motion, “Defendant Jason Chappell respectfully requests a
22   90 day continuance, and if the CoronaVirus Pandemic continues, Jason Chappell will need
23   further time to economically recover along with health wise recover,” id. at 2, although it
24   is unclear from the Motion precisely what Defendant Chappell requests the Court to
25   continue. See generally id. The hearing on Plaintiffs’ Motion for Default Judgment was
26   calendared for February 18, 2021, see ECF No. 69, although the hearing was vacated on
27   February 16, 2021, see ECF No. 70—the same date Defendant Chappell sent his Motion,
28   although it was not received by the Court until February 22, 2021, see generally Mot.

                                                     1
                                                                                17-CV-919 JLS (LL)
     Case 3:17-cv-00919-JLS-LL Document 73 Filed 02/23/21 PageID.407 Page 2 of 2



1          As the Court noted in its last Order granting in part a similar motion filed by
2    Defendant Chappell, “Defendant Chappell has made numerous appeals to the Court on
3    account of his poor health and finances and hopes to retain counsel” seeking various
4    continuances. ECF No. 63 at 1 (citing ECF Nos. 20, 46 at 3–4); see also ECF No. 62. That
5    Order further warned Defendant Chappell that “[t]he Court will not allow resolution of this
6    action to be delayed indefinitely; consequently, absent extraordinary circumstances, no
7    further extensions or continuances shall be granted.” ECF No. 63 at 2 (emphasis in
8    original).   In his Motion, Defendant Chappell has not identified any extraordinary
9    circumstances meriting further delay of the resolution of this action, which has been
10   pending for nearly four years. Accordingly, the Court DENIES the Motion.
11         IT IS SO ORDERED.
12   Dated: February 23, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                17-CV-919 JLS (LL)
